Me. Jtjstice Hutchisok
delivered the opinion of the conrt.
Pío Sanchez Martin appeals from an order terminating a judicial administration and assigns as error—
“1. The court erred in dissolving a judicial administration prosecuted under section 28 of the law of special legal proceedings.
“2. Tbe court erred in applying to this case section 25 of the law, which has no relation to the same.”
Rafael Aviles, who sought and obtained the order complained of, in reply submits that the original petition for a judicial administration does not state facts sufficient to constitute a cause of action.
The pleading in question alleged “that petitioner has a claim (crédito) against the property of the deceased.” The law says that “any unsecured creditor with written title, having a claim against the decedent, may, on a proper petition duly showing therein the necessary facts, apply for a judicial administration of the property of said decedent.” The petition must show, among other things, “the interest and cause of action of the petitioner.” Obviously, a claim against the property of a decedent is not necessarily an unsecured claim against the decedent.
The appellant says that a certain unsecured claim was introduced in evidence, but the record does not show this. No such document seems to have been attached to the complaint, nor is any exhibit referred to therein. Following the return of the summons, a promissory note and some other documents are copied into the record, and the order of the court mentions a hearing and evidence adduced, but there is nothing whatever in the record to identify the note as having been introduced in evidence. In any event, the minors represented by Avilés seem to have appeared in the proceedings for the first time after the decree opening the administration, the naming of an administrator, qualification by him and is*692suance of letters. Indeed, the appellant admits in his brief that as to such minors the proceedings were by default. The statutory requirements as to what the petition must show are few, simple and easily complied with, and if disregarded by attorneys with the sanction of the court, would soon become a dead letter.
Somewhat similar questions were considered and disposed of in the cases of Sabater v. Escudero, 23 P. R. R. 794, and Rivera v. Cámara, 17 P. R. R. 503.
The judgment appealed from must be

Affirmed.

Chief Justice Hernández and Justices Wolf, Del Toro and Aldrey concurred.